Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
1) Figures 10-11 an artificial caput femur with tabs connected by a ring
2) Figure 12, 24   an artificial caput femur with a plurality of narrow slots
3) Figure 13, 20a-c, 25a-b  an artificial caput femur with wide slots
4) Figure 14a-e an artificial caput femur with pieces that rotate to fit together
5) Figure 15a-b, 27a-d  an artificial caput femur with 4 slots
6) Figure 16a-c  an artificial caput femur made of horizontally sliced pieces
7) Figure 17a-c, 28a  an artificial caput femur with vertically sliced pieces

The species are independent or distinct because artificial caput femur surface with different connections and segments which cause method of inserting and assembling the implant to be performed in a different manner. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 88 is generic.

The large number of species and different methods of inserting and assembling required for each implant species would require different text searching strategies.  Surgical methods require extensive non-patent literature searches which require a large amount of text searching rather than a straight classification search.  Further, each species would require searching in additional classes based on the specific connection mechanism of the pieces of the caput femur.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  A telephone call was not made to the applicant on 3/11/2022 to request an oral election to the above restriction requirement because the applicant lists a phone number out of the country.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/           Primary Examiner, Art Unit 3774